Exhibit 10.10

 

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of March 11,
2020, by and between Atreca, Inc., a Delaware corporation (the “Company”), and
the persons listed on the attached Schedule A who are signatories to this
Agreement (collectively, the “Investors”).  Unless otherwise defined herein,
capitalized terms used in this Agreement have the respective meanings ascribed
to them in Section 1.

RECITALS

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1.

DEFINITIONS

1.1.      Certain Definitions.  In addition to the terms defined elsewhere in
this Agreement, as used in this Agreement, the following terms have the
respective meanings set forth below:

(a)        “Board” shall mean the Board of Directors of the Company.

(b)        “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

(c)        “Common Stock” shall mean the Company’s Class A Common Stock, par
value $0.0001 per share.

(d)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(e)        “Investor Rights Agreement” shall mean that certain Amended and
Restated Investor Rights Agreement, dated as of September 5, 2018, by and among
the Company and the investors listed on Exhibit A thereto, including the
Investors, as the same may be amended and/or restated from time to time.

(f)        “Other Securities” shall mean securities of the Company, other than
Registrable Securities (as defined below).

(g)        “Person” shall mean any individual, partnership, corporation,
company, association, trust, joint venture, limited liability company,
unincorporated organization, entity or division, or any government, governmental
department or agency or political subdivision thereof.










 

(h)        “Registrable Securities” shall mean the shares of Common Stock and
any Common Stock issued or issuable upon the exercise or conversion of any other
securities (whether equity, debt or otherwise) of the Company now owned or
hereafter acquired by any of the Investors.

(i)         The terms “register,” “registered” and “registration” shall refer to
a registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and such Registration Statement becoming
effective under the Securities Act.

(j)         “Registration Expenses” shall mean all expenses incurred by the
Company in effecting any registration pursuant to this Agreement, including,
without limitation, all registration, qualification, and filing fees, printing
expenses, escrow fees, fees and disbursements of counsel for the Company, up to
$50,000 of reasonable legal expenses of one special counsel for Investors (if
different from the Company’s counsel and if such counsel is reasonably approved
by the Company) in connection with the preparation and filing of the Resale
Registration Shelf (as defined below), and up to $50,000 of reasonable legal
expenses of one special counsel for Investors (if different from the Company’s
counsel and if such counsel is reasonably approved by the Company) per
underwritten public offering, blue sky fees and expenses, and expenses of any
regular or special audits incident to or required by any such registration, but
shall not include Selling Expenses.

(k)        “Registration Statement” means any registration statement of the
Company filed with, or to be filed with, the SEC under the Securities Act,
including the related prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement as may be necessary to comply with applicable securities laws other
than a registration statement (and related prospectus) filed on Form S-4 or Form
S-8 or any successor forms thereto.

(l)         “Rule 144” shall mean Rule 144 as promulgated by the Commission
under the Securities Act, as such rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

(m)       “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.

(n)        “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, the fees and
expenses of any legal counsel (except as provided in the definition of
“Registration Expenses”) and any other advisors any of the Investors engage and
all similar fees and commissions relating to the Investors’ disposition of the
Registrable Securities.

Section 2.

RESALE REGISTRATION RIGHTS

2.1.      Resale Registration Rights.

(a)        Following demand by any Investor the Company shall file with the
Commission a Registration Statement on Form S-3 (except if the Company is not
then eligible to register for





2




 

resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the Securities Act)
covering the resale of the Registrable Securities by the Investors (the “Resale
Registration Shelf”), and the Company shall file such Resale Registration Shelf
as promptly as reasonably practicable following such demand, and in any event
within sixty (60) days of such demand; provided,  however, that the Company
shall not be obligated to make any such filing until after December 17, 2019
(the “Demand Effective Date”).  Such Resale Registration Shelf shall include a
“base” prospectus that meets the requirements set forth or promulgated pursuant
to Section 10(b) of the Securities Act, including the information required by
Item 507 of Regulation S-K of the Securities Act, as provided by the Investors
in accordance with Section 2.7.  Notwithstanding the foregoing, before filing
the Resale Registration Shelf, the Company shall furnish to the Investors a copy
of the Resale Registration Shelf and afford the Investors an opportunity to
review and comment on the Resale Registration Shelf.  The Company’s obligation
pursuant to this Section 2.1(a) is conditioned upon the Investors providing the
information contemplated in Section 2.7.  Notwithstanding anything contained
herein to the contrary, any  demand made by an Investor pursuant to this
Agreement that the Company file with the Commission a Registration Statement
shall be deemed to be a demand for registration of the same nature (i.e., Form
S-3 or Form S-1, underwritten or not) pursuant to the Investor Rights Agreement
to the extent such rights are, at the relative time, available pursuant to the
Investor Rights Agreement.

(b)        The Company shall use its reasonable best efforts to cause the Resale
Registration Shelf and related prospectuses to become effective as promptly as
practicable after filing.  The Company shall use its reasonable best efforts to
cause such Registration Statement to remain effective under the Securities Act
until the earlier of the date (i) all Registrable Securities covered by the
Resale Registration Shelf have been sold or may be sold freely without
limitations or restrictions as to volume or manner of sale pursuant to Rule 144
or (ii) all Registrable Securities covered by the Resale Registration Shelf
otherwise cease to be Registrable Securities pursuant to Section 2.9
hereof.  The Company shall promptly, and within two (2) business days after the
Company confirms effectiveness of the Resale Registration Shelf with the
Commission, notify the Investors of the effectiveness of the Resale Registration
Shelf.

(c)        Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to effect, or to take any action to effect, a
registration pursuant to Section 2.1(a):

(i)         if the Company has and maintains an effective Registration Statement
on Form S-3ASR that provides for the resale of an unlimited number of securities
by selling stockholders (a “Company Registration Shelf”);

(ii)       during the period forty-five (45) days prior to the Company’s good
faith estimate of the date of filing of a Company Registration Shelf; or

(iii)      if the Company has caused a Registration Statement to become
effective pursuant to this Section 2.1 or pursuant to Section 2.4 of the
Investor Rights Agreement during the prior twelve (12) month period (provided
that the Investors have the opportunity to register all of their Registrable
Securities).

(d)        If the Company has a Company Registration Shelf in place at any time
in which the Investors make a demand pursuant to Section 2.1(a), the Company
shall file with the





3




 

Commission, as promptly as practicable, and in any event within fifteen (15)
business days after such demand, a “final” prospectus supplement to its Company
Registration Shelf covering the resale of the Registrable Securities by the
Investors (the “Prospectus”); provided,  however, that (i) the Company shall not
be obligated to make any such filing until after the Demand Effective Date and
(ii) the Company shall not be obligated to file more than one Prospectus
pursuant to this Section 2.1(d) in any six month period to add additional
Registrable Securities to the Company Registration Shelf that were acquired by
the Investors other than directly from the Company or in an underwritten public
offering by the Company.  The Prospectus shall include the information required
under Item 507 of Regulation S-K of the Securities Act, which information shall
be provided by the Investors in accordance with Section 2.7.  Notwithstanding
the foregoing, before filing the Prospectus, the Company shall furnish to the
Investors a copy of the Prospectus and afford the Investors an opportunity to
review and comment on the Prospectus.

(e)        Deferral and Suspension.  At any time after being obligated pursuant
to this Agreement to file a Registration Statement or Prospectus, or after any
such Registration Statement has become effective or such Prospectus has been
filed with the Commission, the Company may defer the filing of or suspend the
use of any such Registration Statement or Prospectus, upon giving written notice
of such action to the Investors with a certificate signed by the Chairman of the
Board of the Company stating that in the good faith judgment of the Board, the
filing or use of any such Registration Statement or Prospectus covering the
Registrable Securities would be seriously detrimental to the Company or its
stockholders (including, without limitation, because the Company reasonably and
in good faith believes that there is or may be in existence material nonpublic
information or events involving the Company, the failure of which to be
disclosed in the prospectus contained in such Restriction Statement, or such
Prospectus, could result in a Violation, as defined below) at such time and that
the Board concludes, as a result, that it is in the best interests of the
Company and its stockholders to defer the filing or suspend the use of such
Registration Statement or Prospectus at such time.  The Company shall have the
right to defer the filing of or suspend the use of such Registration Statement
or Prospectus for a period of not more than one hundred twenty (120) days from
the date the Company notifies the Investors of such deferral or suspension;
provided that the Company shall not exercise the right contained in this Section
2.1(e) more than once in any twelve month period.  In the case of the suspension
of use of any effective Registration Statement or Prospectus, the Investors,
immediately upon receipt of notice thereof from the Company, shall discontinue
any offers or sales of Registrable Securities pursuant to such Registration
Statement or Prospectus until advised in writing by the Company that the use of
such Registration Statement or Prospectus may be resumed.  In the case of a
deferred Prospectus or Registration Statement filing, the Company shall provide
prompt written notice to the Investors of (i) the Company’s decision to file or
seek effectiveness of the Prospectus or Registration Statement, as the case may
be, following such deferral and (ii) in the case of a Registration Statement,
the effectiveness of such Registration Statement.  In the case of either a
suspension of use of, or deferred filing of, any Registration Statement or
Prospectus, the Company shall not, during the pendency of such suspension or
deferral, be required to take any action hereunder (including any action
pursuant to Section 2.2 hereof) with respect to the registration or sale of any
Registrable Securities pursuant to any such Registration Statement, Company
Registration Shelf or Prospectus.

(f)        Other Securities.  Except with respect to an underwritten offering,
any Resale Registration Shelf or Prospectus may include Other Securities, and
may include securities of the





4




 

Company being sold for the account of the Company.  No Other Securities may be
included in an underwritten offering pursuant to Section 2.2 without the consent
of the Investors, except as may be required pursuant to the Investor Rights
Agreement.

2.2.      Sales and Underwritten Offerings of the Registrable Securities.

(a)        Notwithstanding any provision contained herein to the contrary, the
Investors, collectively, shall, following the Demand Effective Date, and subject
to the limitations set forth in this Section 2.2, be permitted one underwritten
public offering per calendar year, but no more than three underwritten public
offerings in total, to effect the sale or distribution of Registrable
Securities.

(b)        If the Investors intend to effect an underwritten public offering
pursuant to a Resale Registration Shelf or Company Registration Shelf to sell or
otherwise distribute Registrable Securities, they shall so advise the Company
and provide as much notice to the Company as reasonably practicable (and in any
event not less than fifteen (15) business days prior to the Investors’ request
that the Company file a prospectus supplement (or a preliminary if required) to
a Resale Registration Shelf or Company Registration Shelf).

(c)        In connection with any offering initiated by the Investors pursuant
to this Section 2.2 involving an underwriting of shares of Registrable
Securities, the Investors shall be entitled to select the underwriter or
underwriters for such offering, subject to the consent of the Company, such
consent not to be unreasonably withheld, conditioned or delayed.

(d)        In connection with any offering initiated by the Investors pursuant
to this Section 2.2 involving an underwriting of shares of Registrable
Securities, the Company shall not be required to include any of the Registrable
Securities in such underwriting unless the Investors (i) enter into an
underwriting agreement in customary form with the underwriter or underwriters,
(ii) accept customary terms in such underwriting agreement with regard to
representations and warranties relating to ownership of the Registrable
Securities and authority and power to enter into such underwriting agreement and
(iii) complete and execute all questionnaires, powers of attorney, custody
agreements, indemnities and other documents as may be requested by such
underwriter or underwriters.  Further, the Company shall not be required to
include any of the Registrable Securities in such underwriting if (Y) the
underwriting agreement proposed by the underwriter or underwriters contains
representations, warranties or conditions that are not reasonable in light of
the Company’s then-current business or (Z) the underwriter, underwriters or the
Investors require the Company to participate in any marketing, road show or
comparable activity that may be required to complete the orderly sale of shares
by the underwriter or underwriters.

(e)        If the total amount of securities to be sold in any offering
initiated by the Investors pursuant to this Section 2.2 involving an
underwriting of shares of Registrable Securities exceeds the amount that the
underwriters determine in their sole discretion is compatible with the success
of the offering, then the Company shall be required to include in the offering
only that number of such securities, including Registrable Securities (subject
in each case to the cutback provisions set forth in this Section 2.2(e)), that
the underwriters and the Company determine in their sole discretion shall not
jeopardize the success of the offering.  If the underwritten public offering has





5




 

been requested pursuant to Section 2.2(a) hereof, the number of shares that are
entitled to be included in the registration and underwriting shall be allocated
in the following manner: (a) first, shares of Company equity securities that the
Company desires to include in such registration (including any Other Securities)
shall be excluded and (b) second, Registrable Securities requested to be
included in such registration by the Investors shall be excluded.  To facilitate
the allocation of shares in accordance with the above provisions, the Company or
the underwriters may round down the number of shares allocated to any of the
Investors to the nearest 100 shares.

2.3.      Fees and Expenses.  All Registration Expenses incurred in connection
with registrations pursuant to this Agreement shall be borne by the
Company.  All Selling Expenses relating to securities registered on behalf of
the Investors shall be borne by the Investors.

2.4.      Registration Procedures.  In the case of each registration of
Registrable Securities effected by the Company pursuant to Section 2.1 hereof,
the Company shall keep the Investors advised as to the initiation of each such
registration and as to the status thereof.  The Company shall use its reasonable
best efforts, within the limits set forth in this Section 2.4, to:

(a)        prepare and file with the Commission such amendments and supplements
to such Registration Statement and the prospectuses used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement.

(b)        furnish to the Investors such numbers of copies of a prospectus,
including preliminary prospectuses, in conformity with the requirements of the
Securities Act, and such other documents as the Investors may reasonably request
in order to facilitate the disposition of Registrable Securities;

(c)        use its reasonable best efforts to register and qualify the
Registrable Securities covered by such Registration Statement under such other
securities or blue sky laws of such jurisdictions in the United States as shall
be reasonably requested by the Investors, provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

(d)        in the event of any underwritten public offering, and subject to
Section 2.2(d), enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering and take such other usual and customary action as the Investors may
reasonably request in order to facilitate the disposition of such Registrable
Securities;

(e)        notify the Investors at any time when a prospectus relating to a
Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.  The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to





6




 

include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

(f)        provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such Registration Statement and, if required, a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;

(g)        if requested by an Investor, cause the Company’s transfer agent to
remove any restrictive legend from any Registrable Securities being transferred
by an Investor pursuant to a Resale Registration Shelf or Company Registration
Shelf, within two business days following such request;

(h)        cause to be furnished, at the request of the Investors, on the date
that Registrable Securities are delivered to underwriters for sale in connection
with an underwritten offering pursuant to this Agreement, (i) an opinion, dated
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter or letters from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters; and

(i)         cause all such Registrable Securities included in a Registration
Statement pursuant to this Agreement to be listed on each securities exchange or
other securities trading markets on which Common Stock is then listed.

2.5.      The Investors Obligations.

(a)        Discontinuance of Distribution.  The Investors agree that, upon
receipt of any notice from the Company of the occurrence of any event of the
kind described in Section 2.4(e) hereof, the Investors shall immediately
discontinue disposition of Registrable Securities pursuant to any Registration
Statement covering such Registrable Securities until the Investors’ receipt of
the copies of the supplemented or amended prospectus contemplated by  Section
2.4(e) hereof or receipt of notice that no supplement or amendment is required
and that the Investors’ disposition of the Registrable Securities may be
resumed.  The Company may provide appropriate stop orders to enforce the
provisions of this Section 2.5(a).

(b)        Compliance with Prospectus Delivery Requirements.  The Investors
covenant and agree that they shall comply with the prospectus delivery
requirements of the Securities Act as applicable to them or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement filed by the Company pursuant to this Agreement.

(c)        Notification of Sale of Registrable Securities.  The Investors
covenant and agree that they shall notify the Company following the sale of
Registrable Securities to a third party as promptly as reasonably practicable,
and in any event within twenty (20) days, following the sale of such Registrable
Securities.

2.6.      Indemnification.





7




 

(a)        To the extent permitted by law, the Company shall indemnify the
Investors, and, as applicable, their officers, directors, and constituent
partners, legal counsel for each Investor and each Person controlling the
Investors, with respect to which registration, related qualification, or related
compliance of Registrable Securities has been effected pursuant to this
Agreement, and each underwriter, if any, and each Person who controls any
underwriter within the meaning of the Securities Act against all claims, losses,
damages, or liabilities (or actions in respect thereof) to the extent such
claims, losses, damages, or liabilities arise out of or are based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus or other document (including any related Registration Statement)
incident to any such registration, qualification, or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance
(individually or collectively, a “Violation”); and the Company shall pay as
incurred to the Investors, each such underwriter, and each Person who controls
the Investors or underwriter, any legal and any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability, or action; provided,  however, that the indemnity contained
in this Section 2.6(a) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability, or action if settlement is effected without the
consent of the Company (which consent shall not unreasonably be withheld); and
provided, further, that the Company shall not be liable in any such case to the
extent that any such claim, loss, damage, liability, or expense arises out of or
is based upon any violation by such Investor of the obligations set forth in
Section 2.5 hereof or any untrue statement or omission contained in such
prospectus or other document based upon written information furnished to the
Company by the Investors, such underwriter, or such controlling Person and
stated to be for use therein.

(b)        To the extent permitted by law, each Investor (severally and not
jointly) shall, if Registrable Securities held by such Investor are included for
sale in the registration and related qualification and compliance effected
pursuant to this Agreement, indemnify the Company, each of its directors, each
officer of the Company who signs the applicable Registration Statement, each
legal counsel and each underwriter of the Company’s securities covered by such a
Registration Statement, each Person who controls the Company or such underwriter
within the meaning of the Securities Act against all claims, losses, damages,
and liabilities (or actions in respect thereof) arising out of or based upon (i)
any untrue statement (or alleged untrue statement) of a material fact contained
in any such Registration Statement, or related document, or (ii) any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of Section 2.5 hereof, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to)





8




 

such Registration Statement or related document in reliance upon and in
conformity with written information furnished to the Company by such Investor
and stated to be specifically for use therein; provided,  however, that the
indemnity contained in this Section 2.6(b) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if settlement
is effected without the consent of such Investor (which consent shall not
unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.6(b) (when combined with any amounts such Investor is
liable for under Section 2.6(d)) shall not exceed such Investor’s net proceeds
from the offering of securities made in connection with such registration.

(c)        Promptly after receipt by an indemnified party under this Section 2.6
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 2.6, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action.  The indemnifying party shall have
the right to participate in and to assume the defense of such claim; provided,
 however, that the indemnifying party shall be entitled to select counsel for
the defense of such claim with the approval of any parties entitled to
indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the Investors in conducting the
defense of such action, suit, or proceeding by reason of recognized claims for
indemnity under this Section 2.6, then counsel for such party shall be entitled
to conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interest of such party.  The failure to notify an
indemnifying party promptly of the commencement of any such action, if
prejudicial to the ability of the indemnifying party to defend such action,
shall relieve such indemnifying party, to the extent so prejudiced, of any
liability to the indemnified party under this Section 2.6, but the omission so
to notify the indemnifying party shall not relieve such party of any liability
that such party may have to any indemnified party otherwise than under this
Section 2.6.

(d)        If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations.  The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.  In no event,
however, shall (i) any amount due for contribution hereunder be in excess of the
amount that would otherwise be due under Section 2.6(a) or Section 2.6(b), as
applicable, based on the limitations of such provisions and (ii) a Person guilty
of fraudulent misrepresentation (within the meaning of the Securities Act) be
entitled to contribution from a Person who was not guilty of such fraudulent
misrepresentation.





9




 

(e)        Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided,  however, that the failure of the underwriting agreement to
provide for or address a matter provided for or addressed by the foregoing
provisions shall not be a conflict between the underwriting agreement and the
foregoing provisions.

(f)        The obligations of the Company and the Investors under this Section
2.6 shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Agreement.

2.7.      Information.  The Investors shall furnish to the Company such
information regarding the Investors and the distribution proposed by the
Investors as the Company may reasonably request and as shall be reasonably
required in connection with any registration referred to in this Agreement.  The
Investors agree to, as promptly as practicable (and in any event prior to any
sales made pursuant to a prospectus), furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by the Investors  not misleading.  The Investors agree to keep
confidential the receipt of any notice received pursuant to Section 2.4(e) and
the contents thereof, except as required pursuant to applicable
law.  Notwithstanding anything to the contrary herein, the Company shall be
under no obligation to name the Investors in any Registration Statement if the
Investors have not provided the information required by this Section 2.7 with
respect to the Investors as a selling securityholder in such Registration
Statement or any related prospectus.

2.8.      Rule 144 Requirements.  With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the Commission that may at any time permit the
Investors to sell Registrable Securities to the public without registration, the
Company agrees to use its reasonable best efforts to:

(a)        make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act at all times after
the date hereof;

(b)        file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

(c)        prior to the filing of the Registration Statement or any amendment
thereto (whether pre‑effective or post‑effective), and prior to the filing of
any prospectus or prospectus supplement related thereto, to provide the
Investors with copies of all of the pages thereof (if any) that reference the
Investors; and

(d)        furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, and (ii) such other
information as may be reasonably requested by an Investor in availing itself of
any rule or regulation of the Commission which permits an Investor to sell any
such securities without registration.





10




 

2.9.      Termination of Status as Registrable Securities.  The Registrable
Securities shall cease to be Registrable Securities upon the earliest to occur
of the following events: (i) such Registrable Securities have been sold pursuant
to an effective Registration Statement; (ii) such Registrable Securities have
been sold by the Investors pursuant to Rule 144 (or other similar rule), (iii)
such Registrable Securities may be resold by the Investor holding such
Registrable Securities without limitations as to volume or manner of sale
pursuant to Rule 144; or (iv) ten (10) years after the date of this Agreement.

Section 3.

MISCELLANEOUS

3.1.      Amendment.  No amendment, alteration or modification of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by each of the Company and the Investors.

3.2.      Injunctive Relief.  It is hereby agreed and acknowledged that it shall
be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person shall be irreparably
damaged and shall not have an adequate remedy at law.  Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including, without
limitation, specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

3.3.      Notices.  All notices required or permitted under this Agreement must
be in writing and sent to the address or facsimile number identified
below.  Notices must be given: (a) by personal delivery, with receipt
acknowledged; (b) by facsimile followed by hard copy delivered by the methods
under clause (c) or (d); (c) by prepaid certified or registered mail, return
receipt requested; or (d) by prepaid reputable overnight delivery
service.  Notices shall be effective upon receipt.  Either party may change its
notice address by providing the other party written notice of such
change.  Notices shall be delivered as follows:

 

 

 

 

If to the Investors:

    

At such Investor’s address as set forth on Schedule A hereto

 

 

 

If to the Company:

 

450 E. Jamie Ct.

South San Francisco, CA 94080

Attention: John Orwin, Chief Executive Officer

 

 

 

with a copy (which copy shall not constitute notice) to:

 

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attention: Michael Tenta, Esq.

Fax: (650) 849-7400

 





11




 

3.4.      Governing Law; Jurisdiction; Venue; Jury Trial.

(a)        This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

(b)        Each of the Company and the Investors irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement and the transactions contemplated herein,
or for recognition or enforcement of any judgment, and each of the Company and
the Investors irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the Company and the Investors hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c)        Each of the Company and the Investors irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
herein in any court referred to in Section 3.4(b) hereof.  Each of the Company
and the Investors hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)        EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF THE COMPANY AND THE
INVESTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT EACH OF THE COMPANY AND THE INVESTORS HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

3.5.      Successors, Assigns and Transferees.  Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided,  however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations





12




 

hereunder, without the prior consent of the Company.  Any transfer or assignment
made other than as provided in the first sentence of this Section 3.5 shall be
null and void.  Subject to the foregoing and except as otherwise provided
herein, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the successors, permitted assigns, heirs, executors and
administrators of the parties hereto.  The Company shall not consummate any
recapitalization, merger, consolidation, reorganization or other similar
transaction whereby stockholders of the Company receive (either directly,
through an exchange, via dividend from the Company or otherwise) equity (the
“Other Equity”) in any other entity (the “Other Entity”) with respect to
Registrable Securities hereunder, unless prior to the consummation thereof, the
Other Entity assumes, by written instrument, the obligations under this
Agreement with respect to such Other Equity as if such Other Equity were
Registrable Securities hereunder or otherwise provides substantially similar
rights to the Investors.

3.6.      Entire Agreement.  This Agreement, together with any exhibits hereto,
constitute the entire agreement between the parties relating to the subject
matter hereof and all previous agreements or arrangements between the parties,
written or oral, relating to the subject matter hereof are superseded.

3.7.      Waiver.  No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

3.8.      Severability.  If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

3.9.      Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.  All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

3.10.    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.

3.11.    Term and Termination.  The Investors’ rights to demand the registration
of the Registrable Securities under this Agreement, as well as the Company’s
obligations under Section 2.2 hereof, shall terminate automatically once all
Registrable Securities cease to be Registrable Securities pursuant to the terms
of Section 2.9 of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 



13




 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

 

 

 

 

ATRECA, INC.

 

 

 

 

 

By:

    

/s/ John Orwin

 

Name:

 

John Orwin

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]

 

 





 




 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

 

 

 

 

 

 

    

 

 

667, L.P.

 

By:

 

BAKER BROS. ADVISORS LP, management company and investment adviser to 667, L.P.,
pursuant to authority granted to it by Baker Biotech Capital, L.P., general
partner to 667, L.P., and not as the general partner

 

 

 

 

 

By:

 

/s/Scott Lessing

 

 

 

Scott L. Lessing

 

 

 

President

 

 

 

 

 

BAKER BROTHERS LIFE SCIENCES, L.P.

 

By:

 

BAKER BROS. ADVISORS LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner

 

 

 

 

 

By:

 

/s/ Scott Lessing

 

 

 

Scott L. Lessing

 

 

 

President

 

 

 

 

 

 

 

[Signature Page to Registration Rights Agreement]





 




 

Schedule A

The Investors

667, L.P.

BAKER BROTHERS LIFE SCIENCES, L.P.

To the above Investors:

Baker Brothers Investments
860 Washington St., 3rd Floor

New York, NY 10014

With a copy to:

Akin Gump Strauss Hauer & Feld LLP
Attn: Jeffrey Kochian
One Bryant Park
New York, NY 10036-6745

 

 

 

